Case 9:19-cv-80730-RS Document 145 Entered on FLSD Docket 08/31/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  WILLIAM ARMSTRONG, GLORIA ATKINS,
  JAMES BROOKS, CLOVER COFFIE, DEBRA
  JONES, SHANTE LEGRAND, DONALD                              Case No. 19-cv-80730-RS
  MCLEAN, ROBERT REIMBOLD, ELIJAH
  SMITH, and LINDA WELCHER, each individually                CLASS ACTION
  and on behalf of all others similarly situated;
                                                             Hon. Rodney Smith
           Plaintiffs,

  vs.

  UNITED STATES SUGAR CORPORATION,
  a Delaware corporation; SUGAR CANE
  GROWERS COOPERATIVE OF FLORIDA,
  a Florida not for profit corporation; FLORIDA
  CRYSTALS CORPORATION, a Delaware
  corporation; OKEELANTA CORPORATION,
  a Delaware corporation; OSCEOLA FARMS CO.,
  a Florida corporation; SUGARLAND HARVESTING
  CO., a Florida not for profit corporation;
  TRUCANE SUGAR CORPORATION,
  a Florida corporation; INDEPENDENT
  HARVESTING, INC., a Florida corporation; and
  J & J AG PRODUCTS, INC., a Florida corporation;

        Defendants.
  ___________________________________________________

      DEFENDANTS UNITED STATES SUGAR CORPORATION, INDEPENDENT
    HARVESTING, INC., SUGARLAND HARVESTING CO., AND J&J AG PRODUCTS,
        INC.’S RESPONSE TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                 THIRD AMENDED CLASS ACTION COMPLAINT

           Plaintiffs notified Defendants on August 26, 2020—the same day Plaintiffs filed their

  motion for leave to amend (Dkt. 143)—that they would be seeking leave to file a Third Amended

  Complaint because of an “input error” in their preliminary air model that resulted in all of the

  model projections being overstated by a factor of 60 in their Second Amended Complaint.

  Plaintiffs acknowledge that they learned of the “input error” more than two weeks earlier, on



                                                 1
  738085486.1
Case 9:19-cv-80730-RS Document 145 Entered on FLSD Docket 08/31/2020 Page 2 of 7



  August 11, 2020. But Plaintiffs took no immediate action to notify Defendants or the Court or to

  otherwise correct the public record.

           The undersigned Defendants have now had an opportunity to review Plaintiffs’ motion

  for leave to amend—an opportunity that Plaintiffs did not provide to Defendants in advance of

  their filing. Although the undersigned Defendants have profound concerns about the delay,

  prejudice, and futility of the proposed amendment, the undersigned Defendants do not object to

  the proposed amendment.1 As Plaintiffs concede (at 1 n.3), if leave to amend is granted,

  Defendants’ pending motions to dismiss the Second Amended Complaint (Dkt. 141-42) will

  become moot. To avoid further unnecessary briefing on a moot motion, the undersigned

  Defendants believe that it would best promote judicial economy to allow Plaintiffs leave to file

  the Third Amended Complaint and for Defendants to file new motions to dismiss addressing

  Plaintiffs’ latest allegations. Although Plaintiffs’ proposed amendments most obviously affect

  the issue of Plaintiffs’ standing, their erroneous data also permeates their takings and battery

  claims, which also depend on whether the alleged intrusion of particulate matter from cane

  burning in nature or amount qualifies as a taking or battery. Judicial and party economy suggests

  that those issues too should be briefed in the context of the proposed Third Amended Complaint,

  not a superseded moot complaint.2

           The undersigned Defendants also respectfully request that the Court award them a portion

  of their attorneys’ fees incurred in moving to dismiss Plaintiffs’ admittedly erroneous Second

  Amended Complaint.

  1
    The undersigned defendants conferred with the remaining defendants but were unable to agree
  on how to proceed. The undersigned defendants understand that the remaining defendants will be
  filing their own response to Plaintiffs’ motion for leave.
  2
     In the event that the Court denies Plaintiffs’ motion for leave to amend, the undersigned
  Defendants request that they be allowed seven days in which to file their reply brief on their
  motion to dismiss the Second Amended Complaint.

                                                  2
  738085486.1
Case 9:19-cv-80730-RS Document 145 Entered on FLSD Docket 08/31/2020 Page 3 of 7



           A.     Plaintiffs’ Avoidable Error And Undue Delay Has Prejudiced Defendants.

           Plaintiffs concede that they retained Randy Horsak—the environmental engineer who

  oversaw the faulty air modeling at issue—on or about July 31, 2018, nearly a year before they

  filed suit on June 4, 2019. Horsak Aff. ¶ 16.3 Plaintiffs have therefore already had more than two

  years to attempt to support their claims in this litigation. Nonetheless, Plaintiffs filed their

  original and First Amended Complaint without any actual air quality data or air modeling to

  support their claims or trace their alleged injuries to each Defendant. Dkt. 1, 10.

            The Court dismissed Plaintiffs’ First Amended Complaint for lack of Article III standing

  because Plaintiffs’ allegations against the entire sugar industry across all of an approximately

  675-square mile area were far too generic to plausibly trace their alleged injuries to each

  Defendant. Coffie v. Florida Crystals Corp., 2020 WL 2739724, at *3-4 (S.D. Fla. May 8, 2020).

  The Court allowed Plaintiffs an opportunity to amend to attempt to cure the standing

  deficiencies, but warned that “Plaintiffs and their counsel shall be guided by the dictates of

  Federal Rule of Civil Procedure 11 in drafting their Second Amended Complaint.” Id. at *4, 11.

           On June 22, 2020—after the Court granted Plaintiffs a one-month extension of time to

  complete their air modeling (Dkt. 121, 126)—Plaintiffs filed the Second Amended Complaint.

  Dkt. 129. The next day, Plaintiffs’ counsel issued a press release publicizing their preliminary air

  modeling. Ex. A.4 Like the Second Amended Complaint, the press release stated that “during the

  five years modeled, approximately 99.8% of the receptors in the 13,000 square kilometers

  evaluated exceeded the 24-hour U.S. National Ambient Air Quality Standards for PM2.5,

  3
    Mr. Horsack did not perform the preliminary air modeling himself and appears to have limited
  experience in air modeling. Mr. Horsack instead contracted out the air modeling to another firm,
  Spirit Environmental. Horsak Aff. ¶ 17.
  4
    Available at https://www.hbsslaw.com/cases/florida-sugar-cane-burning/pressrelease/florida-
  sugarcane-burning-hagens-berman-and-berman-law-group-file-amended-class-action-complaint-
  on-behalf-of-florida-residents-over-toxic-sugarcane-burning (last visited Aug. 31, 2020).

                                                   3
  738085486.1
Case 9:19-cv-80730-RS Document 145 Entered on FLSD Docket 08/31/2020 Page 4 of 7



  particulate matter that is especially damaging to human health.” Id. Plaintiffs’ press release

  further stated that “[i]n some cases, this modeling found an extreme impact” up to “340 times”

  NAAQS. Id. (emphasis in original). And Plaintiffs’ counsel added that because the modeling

  “relies on a conservative method,” “the full impact … may be significantly higher.” Id. All that

  turns out to be false. Plaintiffs now concede that their air modeling was wrong.

           On August 10, 2020, Defendants filed their motions to dismiss the Second Amended

  Complaint, which pointed out that Plaintiffs’ preliminary air modeling was orders of magnitude

  higher than actual, publicly-available air data collected by the Florida Department of

  Environmental Protection and higher than data for various catastrophic events including massive

  California wildfires and volcanic eruptions. Dkt. 141-42. The next day, August 11, 2020,

  Plaintiffs’ expert ran a “quality check” and discovered an “input error” that resulted in all of the

  model projections being overstated by a factor of 60. Motion for Leave at 1.5 Rather than

  promptly notify Defendants or issue an immediate correction, however, Plaintiffs waited until

  August 26, 2020—the day their response to the motions to dismiss was due—to acknowledge the

  error.

           During that 15-day gap, the press continued to publish reports of Plaintiffs’ faulty air

  modeling. For example, on August 19, 2020, Grist.com published a lengthy article on sugarcane

  burning that mirrored many of the allegations in Plaintiffs’ Second Amended Complaint,

  including the preliminary air modeling that Plaintiffs already knew was wrong:

                  Over five years of air modeling conducted by experts hired by the
                  law firm, PM 2.5 levels in the Glades exceeded national air quality
                  standards across 99.8 percent of the roughly 5,000-square-mile

  5
   This is not the first time that Plaintiffs’ expert, Mr. Horsack, has run into trouble for relying on
  unreliable, preliminary data. See Coleman v. Union Carbide Corp., 2013 WL 5461855, at *35
  (S.D.W.V. Sept. 30, 2013) (excluding Mr. Horsack’s opinions where he used preliminary testing
  data to fashion final opinions and “surprising[ly]” “never conducted any air sampling”).

                                                   4
  738085486.1
Case 9:19-cv-80730-RS Document 145 Entered on FLSD Docket 08/31/2020 Page 5 of 7



                  region they modeled, the complaint states. In one extreme case,
                  Pahokee’s levels measured 340 times the national standard.

  Available at https://grist.org/justice/the-glades-florida-sugarcane-burn/. Indeed, to this day, the

  press release with the faulty preliminary air modeling results remains on Plaintiffs’ counsels’

  website (see supra at 3 n.4) and they have not issued any sort of retraction or correction of the

  false information they disseminated. In short, Defendants have been significantly prejudiced by

  Plaintiffs’ faulty preliminary air modeling.

           B.     Plaintiffs’ Amendment Has Mooted Defendants’ Pending Motion To Dismiss
                  And Requires That Defendants File A New Motion To Dismiss

           Not only have Defendants been prejudiced by Plaintiffs publicizing false, inflammatory

  data that even a modicum of consideration prior to filing their complaint would have revealed to

  be false, Defendants also expended resources to file a motion to dismiss based on Plaintiffs’ false

  allegations. Because, as Plaintiffs now concede, Defendants’ pending motion has been mooted

  by their new complaint, the undersigned Defendants plan to file a new motion to dismiss if

  Plaintiffs’ motion to amend is granted (and, accordingly, not to file a reply brief addressing the

  existing motion to dismiss).

           Although the undersigned Defendants do not oppose Plaintiffs’ motion for leave to

  amend, the undersigned Defendants request that the Court award them a portion of their

  attorneys’ fees incurred in moving to dismiss Plaintiffs’ admittedly erroneous Second Amended

  Complaint.    While the undersigned Defendants are not seeking all of their attorneys’ fees

  because they will be able to re-use parts of the prior motion to dismiss, some of their attorneys’

  fees were specific to analyzing and refuting the preliminary air modeling that Plaintiffs now

  concede was erroneous. Plaintiffs—who are represented by Hagens Berman, one of the largest

  Plaintiffs’ firms in the country—should have discovered the error long before Defendants filed



                                                  5
  738085486.1
Case 9:19-cv-80730-RS Document 145 Entered on FLSD Docket 08/31/2020 Page 6 of 7



  their motions to dismiss. Plaintiffs’ preliminary air modeling was orders of magnitude higher

  than actual, publicly-available air data in the putative class area, and after Defendants filed their

  motions to dismiss, Plaintiffs’ experts admittedly discovered the “input error” the next day

  simply by running a “quality check” on the data.

           If the Court agrees that a partial award of attorneys’ fees is appropriate to compensate for

  Defendants’ wasted effort on a motion to dismiss, the undersigned Defendants will seek to

  negotiate a resolution with Plaintiffs and bring any dispute about the amount to this Court only if

  necessary.

  Dated: August 31, 2020                           Respectfully submitted,

                                                  By: /s/Gregor J. Schwinghammer, Jr.
                                                  Gregor J. Schwinghammer, Jr.
                                                  Florida Bar No. 90158
                                                  Brian M. McPherson
                                                  Florida Bar No. 735541
                                                  GUNSTER, YOAKLEY & STEWART, P.A.
                                                  777 South Flagler Drive, Suite 500 East
                                                  West Palm Beach, FL 33401
                                                  Telephone: (561) 833-1970
                                                  Facsimile: (561) 655-5677
                                                  gschwinghammer@gunster.com
                                                  bmcpherson@gunster.com

                                                  By: /s/Eugene K. Pettis
                                                  Eugene K. Pettis
                                                  Florida Bar No. 508454
                                                  HALICZER PETTIS & SCHWAMM, P.A.
                                                  100 SE 3rd Avenue
                                                  Seventh Floor,
                                                  Fort Lauderdale, FL 33394
                                                  Telephone: (954) 523-9922
                                                  Facsimile: (954) 522-2512
                                                  service@hpslegal.com

                                                  Mark Ter Molen
                                                  Timothy S. Bishop
                                                  MAYER BROWN LLP
                                                  71 South Wacker Drive


                                                    6
  738085486.1
Case 9:19-cv-80730-RS Document 145 Entered on FLSD Docket 08/31/2020 Page 7 of 7



                                                  Chicago, IL 60606
                                                  Telephone: (312) 782-0600
                                                  Facsimile: (312) 701-7711
                                                  mtermolen@mayerbrown.com
                                                  tbishop@mayerbrown.com

                                                  Counsel for Defendants U.S. Sugar Corporation,
                                                  Independent Harvesting, Inc., and Sugarland
                                                  Harvesting Co.

                                                  By: /s/ Andrew S. Connell, Jr.
                                                  Andrew S. Connell, Jr.,
                                                  Florida Bar No. 038430
                                                  LITCHFIELD CAVO, LLP
                                                  600 Corporate Drive Suite 600
                                                  Ft. Lauderdale, Florida 33334
                                                  Telephone: 954/689-3000
                                                  Facsimile: 954/689-3001
                                                  connell@litchfieldcavo.com

                                                  Counsel for Defendant J & J Ag Products, Inc.



                                    CERTIFICATE OF SERVICE

           I hereby certify that on this 31st day of August, 2020, I filed the foregoing through the

  Court’s CM/ECF system, which sent notification to all counsel of record.

                                                         /s/ Gregor J. Schwinghammer, Jr.




                                                     7
  738085486.1
